UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-1553



TOMMY M. GREENE; JOYCE M. LYNCH; WALLACE P.
CLAX; PAULA D. WHITE; ANTHONY YELVERTON;
GREGORY CHERRY; RONALD JOHNSON,

                                           Plaintiffs - Appellants,

          versus

BURLINGTON INDUSTRIES, INC.,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-95-42-5-H2)

Argued:   January 30, 1997             Decided:     February 26, 1997

Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Randy Meares, BYRD & MEARES, Raleigh, North Carolina, for
Appellants. Max Daniel McGinn, BROOKS, PIERCE, MCLENDON, HUMPHREY
& LEONARD, L.L.P., Greensboro, North Carolina, for Appellee. ON
BRIEF: Jennifer K. Van Zant, BROOKS, PIERCE, MCLENDON, HUMPHREY &
LEONARD, L.L.P., Greensboro, North Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Seven employees sued Burlington Industries, Inc. under 42

U.S.C. § 1981, alleging racial discrimination in the promotion and

salaries of employees at its Wake County, North Carolina, textile

plant. Burlington Industries filed a motion for summary judgment,

maintaining that all promotions at the plant were based on employee
qualifications and that the plaintiffs, in particular, were not

more aggressively promoted because of comparative merit criteria.

Burlington Industries also introduced a study of the statistical

rates of its promotions showing no statistical discrepancy in the
promotion rates among the races.     Finding that the plaintiffs

failed to provide any evidence that Burlington Industries' articu-

lated reasons for promotions were pretextual, the district court

entered summary judgment in favor of Burlington Industries.

     On appeal, the appellants submitted a two-page argument

stating that they disagree with the district court and concluding
summarily that "the record is replete with evidence supporting

appellants' position that appellee consistently and frequently

practiced discrimination in hiring and promotion."     We have re-

viewed the record carefully, however, and cannot find that evi-

dence. Accordingly, for the reasons given by the district court in

its thorough opinion, see Greene, et al. v. Burlington Industries,
Inc., No. 5:95-CV-42-H2 (E.D.N.C., March 21, 1996), we affirm.



                                                          AFFIRMED



                                2